Citation Nr: 9928899	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to service connection for spinal cerebellar 
disease, to include as a residual of exposure to Agent 
Orange.

2.  Entitlement to service connection for impotency, to 
include as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for bilateral tibial 
neuropathy, to include as a residual of exposure to Agent 
Orange.

4.  Entitlement to service connection for skin disability, to 
include as a residual of exposure to Agent Orange.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, to include a tour of duty in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDING OF FACT

The claims of entitlement to service connection for spinal 
cerebellar disease, impotency, bilateral tibial neuropathy 
and skin disability, to include, in each instance, as a 
residual of exposure to Agent Orange, are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.



CONCLUSION OF LAW

The claims of entitlement to service connection for spinal 
cerebellar disease, impotency, bilateral tibial neuropathy 
and skin disability, to include, in each instance, as a 
residual of exposure to Agent Orange, are, in each instance, 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 1991); 38 
C.F.R. § 3.303 (1998).  The threshold question to be answered 
with respect to the veteran's claims of entitlement to 
service connection for spinal cerebellar disease, impotency, 
bilateral tibial neuropathy and skin disability, however, is 
whether he has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable person that his claims of entitlement 
to service connection for spinal cerebellar disease, 
impotency, bilateral tibial neuropathy and skin disability 
are well grounded.

The Board initially acknowledges that the law provides 
certain presumptions relative to claims based on exposure to 
Argent Orange and other herbicides.  With respect to any 
claim of entitlement to service connection based on a theory 
that the disorder is related to exposure to Agent Orange and 
herbicide exposure, however, the statutory presumptions are 
inapplicable with respect to spinal cerebellar disease, 
impotency, bilateral tibial neuropathy, and for skin 
disorders other than chloracne and/or porphyria cutanea 
tarda.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998).  The inclusion of certain diseases, as 
opposed to others, within the presumptive list reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent. 38 U.S.C.A. § 1116(b)(1); 61 
Fed. Reg. 41368-41371 (1996). 

Still, the veteran may present a well grounded claim of 
entitlement to service connection for these disorders on a 
direct basis.  In this respect, three discrete types of 
evidence must be present in order for a veteran's claim for 
benefits to be well grounded: (1) There must be competent 
evidence of a current disability, usually shown by medical 
diagnosis; (2) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence; and (3) There must 
be competent evidence of a nexus between the inservice injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, while post-service medical records 
reveal that the veteran has on at least one occasion been 
diagnosed with bilateral tibial neuropathy, impotence, and 
spinal cerebellar disease, no competent medical or scientific 
evidence has been presented showing that any of these 
disorders are related to the appellant's active duty service 
in any manner, including his claimed exposure to Agent 
Orange, and the appellant has not submitted any competent 
evidence even suggesting such a nexus.  Rather, the only 
evidence presented by the veteran that tends to show a 
connection between the claimed disorders and service are his 
own statements and testimony, as well as statements and 
testimony offered by friends and family.  Unfortunately, 
these individuals, while each sincere and well meaning in 
their offering their opinions, are lay persons who are not 
shown to be trained in the fields of medicine and/or science.  
Thus, the lay testimony and statements as to the etiology of 
these claimed disabilities do not equate to being competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of competent evidence showing a 
relationship between these disorders and service the Board 
must find that the appellant has failed to fulfill his 
statutory burden of submitting well grounded claims of 
entitlement to service connection for spinal cerebellar 
disease, impotency, and bilateral tibial neuropathy.

With respect to the matter of service connection for skin 
disability, the Board observes that the veteran's June 1965 
pre-induction physical examination reflects that he had tinea 
cruris involving his right foot.  Thereafter, service medical 
records are negative for any reference to tinea cruris, 
though "rash[es]" on his left leg and stomach, the latter 
being ringworm, were noted in July 1967 and August 1967, 
respectively.  When the veteran was examined for separation 
purposes in March 1968, his skin was clinically evaluated as 
normal.  

Subsequent to service, the veteran presented for a VA 
dermatological consult in January 1998.  At that time he was 
noted to have a "rash on [his] feet."  The assessment was 
"possible chloracne [and]" tinea pedis.  Significantly, 
however, in order to trigger the application of the 
presumptive law governing herbicides and the development of 
chloracne, the law requires that chloracne must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The veteran separated from active duty in 
March 1968, and even assuming that he was in Vietnam on his 
last day of active duty, there is no competent evidence 
showing conmpensably disabling chloracne within one year of 
March 1968.  Moreover, there is no competent evidence 
otherwise linking chloracne to the appellant's active duty 
service.  Finally, there is no competent evidence showing 
that that the tinea pedis diagnosed in 1998 is related to 
service, or that it is evidence that the appellant's 
preexisting tinea cruris was aggravated in service.  As to 
the question of aggravation there simply is no competent 
evidence that the underlying preexisting disorder worsened 
while he was on active duty.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  As such, this claim must also be denied as 
not well grounded.

To this extent the benefits sought on appeal are denied

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for spinal cerebellar disease, impotency, 
bilateral tibial neuropathy, and a skin disorder, to include 
as a residual of exposure to Agent Orange, is denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for peripheral neuropathy, that disorder was 
initially diagnosed in 1997.  Notably, however, peripheral 
neuropathy also is not among the diseases/conditions 
identified under the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) as being subject to 
presumptive service connection on the basis of exposure to 
Agent Orange.  While "acute and subacute peripheral 
neuropathy" is included, the same refers to transient 
peripheral neuropathy that appears within weeks or months of 
exposure to Agent Orange and resolves within two years 
thereafter.  See Note 2, 38 C.F.R. § 3.309(e).  

With respect to the matter of direct service connection for 
peripheral neuropathy, the Board is cognizant of the 
submission of a February 1998 statement from Timothy L. 
Coleman, M.D., who opines that the veteran's peripheral 
neuropathy had "a high probability of being related to [his 
exposure to] Agent Orange."  This statement well grounds 
this claim.  38 U.S.C.A. § 5107.  Given the foregoing opinion 
by Dr. Coleman, the Board is of the view that an examination 
by VA, to include an opinion bearing on the likelihood that 
any assessed peripheral neuropathy is traceable to the 
veteran's asserted exposure to Agent Orange in service, 
should be accomplished before any necessary related appellate 
disposition ensues.  Further development is therefore 
necessary.

The Board further notes that at his January 1999 personal 
hearing, the veteran indicated that he is currently in 
receipt of Social Security Administration (SSA) benefits.  
Given the holding by the United States Court of Appeals for 
Veterans Claims (Court) in Lind v. Principi, 3 Vet. App. 493, 
494 (1992), the Board is of the view that the RO should 
attempt to procure a copy of the record on which such SSA 
award was predicated.  

Finally, in September 1998 the RO denied the veteran's claim 
of entitlement to an service connection for post traumatic 
stress disorder.  The appellant filed a notice of 
disagreement to this rating decision in October 1998.  The 
veteran, however, has yet to be issued a statement of the 
case concerning this claim.  Therefore, in accordance with 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), and 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996), this matter 
is returned to the RO for appropriate action.  Thereafter, 
this issue should be returned to the Board only if the claim 
is perfected with a timely substantive appeal, see In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), other than the VA Medical 
Center in Lexington, Kentucky, who may 
possess clinical evidence, not currently 
of record, which he feels would be 
helpful to his claim for service 
connection for peripheral neuropathy.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.  In 
any event, the RO should take appropriate 
action to directly procure copies of any 
records reflecting treatment rendered the 
veteran since December 1998 at the VA 
Medical Center in Lexington, Kentucky.   

2.  The RO should contact Timothy L. 
Coleman, M.D., and request that he 
provide a statement referencing any peer 
reviewed studies, texts, and/or 
literature that he relied upon in 
concluding that the veteran's peripheral 
neuropathy he described was related to 
the veteran's service in Vietnam.
 
3.  The RO should take appropriate action 
to try and procure from the SSA a copy of 
the evidentiary record upon which the 
veteran's award of SSA benefits based 
upon disability was predicated.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified neurologist to 
ascertain whether the veteran presently 
has peripheral neuropathy.  If so, the 
examiner, after reviewing the record, to 
specifically include the above-cited 
February 1998 statement from Dr. Coleman, 
must offer an opinion as to whether it is 
at least as likely as not that peripheral 
neuropathy is related to his exposure to 
Agent Orange in Vietnam in the late 
1960's.  Any special diagnostic studies 
deemed necessary should be performed.  It 
is imperative that a copy of this remand, 
as well as the veteran's claims folder, 
be provided to the examiner for review 
prior to the examination.  The rationale 
for all opinions rendered must be fully 
explained.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page.

7.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case 
(SSOC).  The veteran should also be 
provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue(s) addressed therein 
which does not appear on the title page 
of this decision.  In addition, whether 
or not it becomes incumbent on the RO to 
issue the foregoing SSOC, the RO must, in 
any event, issue a SOC to the veteran 
addressing his recently denied (in 
September 1998) claim for service 
connection for PTSD.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

